DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 February 2022 has been entered.

Response to Amendment
Applicant amended claims 11, 12, and 14-15; claims 20-28 remain withdrawn, while claims 1-10 and 18 were previously cancelled. Claims 11-17, and 19-30 are pending with claims 11-17, 19, and 29-30 being considered in the present Office action.

The 112 and 103 rejections are withdrawn in view of the amendments and newly found prior art.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hein (US 2008/0153361), in view of Landmeier (US 2,173,206), hereinafter Hein and Landmeier.
Regarding Claim 11, Hein teaches connector for a battery product, the battery product comprises a first connecting piece (i.e., “electric lead” mentioned in para. [0012] and “lead wire connection” mentioned in para. [0016]), a second connecting piece (40) and locking members (e.g., screw 32 and crimp 36), the connector comprises a mounting seat (28) and a connecting terminal (30) fixed to the mounting seat (28), 

    PNG
    media_image1.png
    461
    554
    media_image1.png
    Greyscale

Hein does not teach the a second connecting part (54) extending along the height direction and arranged to be spaced apart from the first connecting part along a width direction with an empty space therebetween. However, Landmeier teaches a connecting terminal (connector plate 22) is U-shaped such that the first connecting part (29) and the second connecting part (37) both extend in the height direction and are arranged to be spaced apart from each other along the width direction with an empty space therebetween; such a structure permits very compact mounting in recess 39 of base 40, see e.g., col. 2 line 61 to col. 3 line 8 and Fig. 6 (annotated below). 

    PNG
    media_image2.png
    503
    647
    media_image2.png
    Greyscale

It would be obvious to one having ordinary skill in the art the second connecting part of Hein (54) extending along the height direction and arranged to be spaced apart from the first connecting part along a width direction with an empty space therebetween because such a structure would permit compact mounting of the connecting terminal 30 in the mounting seat 28 of Hein, as suggested by Landmeier.   
Hein further teaches a first holding part (44) extending along the width direction and connected with the first connecting part (48) and the second connecting part (54); the first holding part (44) is embedded in the mounting seat (28), the first connecting part (48) and the second connecting part (54) are both supported on the mounting seat (28), and the first connecting part (48) is connected with the first connecting piece (i.e., 
Regarding Claim 12, Hein was modified by Landmeier to teach the second connecting part 54 is bent up in the height direction (H) to form a U-shape between components 48, 44 and 54 to form a compact connecting terminal 30 (see rejection of claim 11). This modification teaches the second connecting part (bent 54) and the first connecting part (48) are arranged on the same side of the first holding (44) in the height direction (see annotated Fig. 6 of Landmeier which shows the U-shape allows both parts (29, 37) to be arranged on the same side of the first holding part 36, i.e., H+ direction).

    PNG
    media_image3.png
    504
    635
    media_image3.png
    Greyscale

Regarding Claim 13, Hein teaches the connection terminal 30 further comprises a second holding part 46 extending along the width direction and arranged opposite the first holding part 44 along the height direction (see e.g., Fig. 2); the second holding part 
Regarding Claim 14, Hein teaches the second holding part 46 is one in number and connected to the first connecting part 48, see Fig. 2.
Regarding Claim 29, Hein as modified by Landmeier teaches the second connecting part, the first connecting part and the first holding part forma C-shaped structure, see e.g., Fig. 6 of Landmeier. 

Claims 15-17, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hein and Landmeier in view of Sasano (US 2013/0316567), hereinafter Sasano.
Regarding Claim 15, Hein does not teach the second holding part (54) as modified by Landmeier is connected to both the first connecting part and the second connecting part (44, 46) simultaneously. However, Sasano teaches connector (61) having a first holding part (61b), a second holding part (61b), a first connecting part (61a) and a second connecting part (61c); the second holding part (61b) is connected to both the first connecting part (61a) and the second connecting part (61c) simultaneously; the structure forms a frame shape, thereby providing high mechanical strength, see e.g., paras. [0040], [0054] and Fig. 3B. It would be obvious to one having ordinary skill in the art the second holding part in connected to the first connecting part and the second connecting part simultaneously to form a frame shape, thereby advantageously allowing high mechanical strength, as suggested by Sasano.
Regarding Claim 16, Hein teaches a part of the first holding (44) is formed into a first arch structure (e.g., 58) and/or a part of the second holding part (46) is formed into 
Regarding Claim 17, Hein teaches the part of the first holding (44) is formed into the first arch structure (e.g., 58) and the part of the second holding part (46) is formed into the second arch structure e.g., (59); the first arch structure and the second arch structure protrude in opposite directions, see e.g., Figs. 2 and 5.
Regarding Claim 30, Hein teaches a second holding part (46) extending along the width direction and arranged opposite the first holding part (44) along the height direction. Further, the modification of Hein with Landmeier and Sasano teaches the first connecting part, the second connecting part, the first holding part, the second holding part (which form a frame) form an O-shaped structure, see e.g., connecting terminal 61 in Fig. 3B of Sasano.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hein and Landmeier in view of WO 2016/181779 (where Sudou US 2018/0166799 is used as a translation), hereinafter Sudou.
Regarding Claim 19, Hein teaches the first connecting piece (i.e., “electric lead” mentioned in para. [0012] and “lead wire connection” mentioned in para. [0016]) is connected to the first connecting part (48) by way of a bolt locking member (32) and a first connecting nut (see e.g., para. [0012]). 
Hein does not teach the second connecting part (54, as modified by Landmeier) is fixed to the second connecting piece (crimped (at 36) wire 40) through a bolt locking member and a second connecting nut. However, Landmeier teaches the second 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729